DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/20/2022 have been entered along with the examiner’s amendment (see below) for consideration. 

With regard to the claim objections, Applicant’s arguments filed 04/20/2022 have been fully considered in view of the amendments filed 04/20/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 04/20/2022 have been fully considered in view of the amendments filed 04/20/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 112(b) have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 04/20/2022 have been fully considered in view of the amendments filed 04/20/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 102/103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via email and phone call with Applicant’s representative, Alan M. Weisberg (Reg. No. 43,982) on 06/02/2022.
The application has been amended to the Claims as follows.

1.	(Currently Amended)	A method of operating a receiving node in a wireless communication network for determining a process identifier for a repeated transmission, comprising:
allocating, to a transmitting node, a plurality of resources for use with repeated transmissions, the plurality of resources for use with repeated transmissions comprising a plurality of resources in the code domain and the plurality of resources in the code domain comprising one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes; 
receiving a transmission from the transmitting node where the transmission uses at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions; and
determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission, the process identifier being determined based on the following:
	process identifier = floor[TxOpCount / K] modulo #Processes,
	modulo being the whole number remainder of floor[TxOpCount / K] divided by #Processes, TxOpCount being a counter of semi-persistent scheduling uplink transmission opportunities, K being a number of repetitions and #Processes being a number of uplink semi-persistent processes that have been configured.

2.	(Original) The method of claim 1, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the time domain.

3.	(Original) The method of claim 1, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the frequency domain.

4-5.	(Cancelled).

6.	(Previously Presented)	The method of claim 1, wherein the plurality of resources for use with repeated transmissions comprises a plurality of potential waveforms to be used by the transmission.

7.	(Previously Presented)	The method of claim 1, further comprising determining an identity of the transmitting node based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission.

8.	(Previously Presented)	The method of claim 1, wherein determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission comprises:
determining the process identifier for the transmission using a mapping of the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions to the process identifier.

9-15.	(Cancelled)

16.	(Currently Amended)	A method of operating user equipment in a wireless communication network for indicating a process identifier for a repeated transmission, comprising:
receiving an allocation of a plurality of resources from a receiving node for use with repeated transmissions, the plurality of resources for use with repeated transmissions comprising a plurality of resources in the code domain and the plurality of resources in the code domain comprising one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes; 
determining at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for a transmission based on the process identifier for the transmission, the process identifier being determined based on the following:
	process identifier = floor[TxOpCount / K] modulo #Processes,
	modulo being the whole number remainder of floor[TxOpCount / K] divided by #Processes, TxOpCount being a counter of semi-persistent scheduling uplink transmission opportunities, K being a number of repetitions and #Processes being a number of uplink semi-persistent processes that have been configured; and
transmitting the transmission to the receiving node where the transmission uses the at least one resource from the plurality of resources assigned to the user equipment for use with repeated transmissions.

17.	(Previously Presented) The method of claim 16, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the time domain.

18.	(Previously Presented) The method of claim 16, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the frequency domain.

19-20.	(Cancelled).

21.	(Previously Presented) The method of claim 16, wherein the plurality of resources for use with repeated transmissions comprises a plurality of potential waveforms to be used by the transmission.

22.	(Previously Presented)	The method of claim 16, wherein determining the at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for the transmission comprises:
determining the at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for a transmission based on the process identifier for the transmission based on the process identifier for the transmission and an identity of the user equipment.

23.	(Previously Presented)	The method of claim 16, wherein determining the at least one resource from the plurality of resources assigned to the user equipment for use with repeated transmissions to use comprises:
determining the at least one resource for the transmission using a mapping of the at least one resource from the plurality of resources assigned to the user equipment for use with repeated transmissions to the process identifier.

24-30.	(Cancelled)

31.	(Currently Amended) A wireless device, comprising:
a transceiver for communication with a wireless communication network; and
a processing device in communication with a memory having instructions stored thereon, that when executed by the processing device causes the processing device to perform operations comprising:
receiving an allocation of a plurality of resources from a receiving node for use with repeated transmissions, the plurality of resources for use with repeated transmissions comprising a plurality of resources in the code domain and the plurality of resources in the code domain comprising one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes; 
determining at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for a transmission based on [[the]] a process identifier for the transmission, the process identifier being determined based on the following:
		process identifier = floor[TxOpCount / K] modulo #Processes,
	modulo being the whole number remainder of floor[TxOpCount / K] divided by #Processes, TxOpCount being a counter of semi-persistent scheduling uplink transmission opportunities, K being a number of repetitions and #Processes being a number of uplink semi-persistent processes that have been configured; and
transmitting the transmission to the receiving node where the transmission uses the at least one resource from the plurality of resources assigned to the wireless device for use with repeated transmissions.

Allowable Subject Matter
Claims 1-3, 6-8, 16-18, 21-23 and 31 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 16 and 31 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “A method ... comprising: allocating, to a transmitting node, a plurality of resources for use with repeated transmissions, the plurality of resources for use with repeated transmissions comprising a plurality of resources in the code domain and the plurality of resources in the code domain comprising one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes; ... ; and determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission, the process identifier being determined based on the following: process identifier = floor[TxOpCount / K] modulo #Processes, modulo being the whole number remainder of floor[TxOpCount / K] divided by #Processes, TxOpCount being a counter of semi-persistent scheduling uplink transmission opportunities, K being a number of repetitions and #Processes being a number of uplink semi-persistent processes that have been configured.” and in combination with other limitations recited in claim 1.
Note that the primary prior art Cao teaches, “A method ... comprising: allocating, to a transmitting node, a plurality of resources for use with repeated transmissions ; ... determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission”. Further, the second prior art Hooli teaches, “the plurality of resources for use with repeated transmissions comprising a plurality of resources in the code domain and the plurality of resources in the code domain comprising one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes”. See, pages 4-5 and 10-11 of the final office action of 01/20/2022.
However, Cao in view of Hooli, whether taken individually or in combination, does not teach, suggest or render obvious, “the process identifier being determined based on the following: process identifier = floor[TxOpCount / K] modulo #Processes, modulo being the whole number remainder of floor[TxOpCount / K] divided by #Processes, TxOpCount being a counter of semi-persistent scheduling uplink transmission opportunities, K being a number of repetitions and #Processes being a number of uplink semi-persistent processes that have been configured” in combination with other limitations of claim 1.
Claims 16 and 31 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2-3, 6-8, 17-18 and 21-23 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469